Law Office of Barry D. Haberman
Barry D. Haberman, Esq.
254 South Main Street, #404
New City, New York 10956
845-638-4294
Attorney for Grandfield Realty Corp.


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X
In re:                                                             NOTICE OF APPEARANCE
                                                                   Chapter 11

96 Wythe Acquisition LLC                                           Case No. 21-22108(RDD)

                                    Debtor.
--------------------------------------------------------X
         PLEASE TAKE NOTICE that in accordance with Fed. R. Bankr. P. 9010(b) the
undersigned enters an appearance in this case on behalf of Grandfield Realty Corp. Request is
made that the documents filed in this Case and identified below be served on the undersigned at
the following address:

                 Barry D. Haberman, Esq.
                 254 South Main Street, #404
                 New City, New York 10956
                 845-638-4294
                 Email - bdhlaw@aol.com

Documents:

All notices entered pursuant to Fed. R. Bankr. P. 2002; and

All documents and pleadings of any nature.

Dated: New City, New York
       May 13, 2021
                                                            /s/ Barry D. Haberman
                                                            BARRY D. HABERMAN, ESQ.
                                                            Attorney for Grandfield Realty Corp.
                                                            254 South Main Street, #404
                                                            New City, New York 10956
                                                            845-638-4294
                                                            bdhlaw@aol.com
